STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                            NO.    2021    KW    1613

VERSUS


PORTER      MAJOR                                                                 FEBRUARY          14,    2022




In   Re:          Porter          Major,       applying        for     supervisory             writs,        19th
                  Judicial         District       Court,           Parish    of       East    Baton        Rouge,
                 No.        07- 99- 0985.




BEFORE:          McCLENDON,           WELCH,     AND    THERIOT,       JJ.


          WRIT   DENIED.          The    record   of    the        Clerk    of    Court      of     East    Baton
Rouge      Parish          reflects        the   district           court    is       proceeding  toward
disposition            of     relator'     s   Motion     to       Correct       an    Illegal  Sentence
as   it    is    set to be heard on March                    14,    2022.


                                                       PMc
                                                       JEW
                                                    MRT




COURT      OF APPEAL,            FIRST   CIRCUIT




     uvy dl(

          DEPUTY       L    RK   OF   COURT
                 FOR       THE   COURT